Citation Nr: 1808376	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-30 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

2. Entitlement to service connection for residuals of a stroke.

3. Entitlement to an initial rating for diabetes mellitus in excess of 20 percent prior to October 21, 2013 and in excess of 40 percent thereafter.

4. Entitlement to service connection for a right hand disorder.

5. Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A personal hearing was conducted between the Veteran and undersigned in May 2016.  A transcript is associated with the record.

A September 2014 rating decision granted service connection for hypertension, and that issue is no longer before the Board.

The issue of entitlement to an effective date earlier than October 21, 2013 for service connection for hypertension has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).





FINDINGS OF FACT

1. Prior to January 15, 2015, the Veteran's left ventricular ejection fraction exceeded 50 percent.  

2.  From January 15, 2015, his left ventricular ejection fraction was 50 percent.  

3.  Throughout the period on appeal, the Veteran's workload exceeded 5 METs, and there was no congestive heart failure.

4. Chronic residuals of a stroke have not been diagnosed at any time during the appeal period.

5. On May 4, 2016, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal as to the issues of entitlement to an increased rating for diabetes mellitus, service connection for a right hand disorder, and service connection for high cholesterol.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for coronary artery disease have not been met for the period prior to January 15, 2015.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005.

2.  The criteria for an initial rating for coronary artery disease of 60 percent, but no higher, have been met from January 15, 2015.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005.
 
3. The criteria for service connection for chronic residuals of a stroke have not been met.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.


4. The criteria for withdrawal of appeals to the issues of entitlement to an increased rating for diabetes mellitus, service connection for a right hand disorder, and service connection for high cholesterol have been met.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Coronary Artery Disease

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Diagnostic Code 7005 addresses coronary artery disease.  A 100 percent rating requires documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 30 percent rating requires workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

An October 2010 VA examination report indicates normal left ventricular function with an ejection fraction of 58 percent.  The Veteran's workload was 5 to 7 METs.  He reported a history of shortness of breath, dizziness, chest pain, and fatigue.  There was no congestive heart failure.

A June 2010 private cardiac catheterization report indicates a left ventricular ejection fraction of 55 percent.  See April 2013 Medical Treatment Record, Non-Government Facility.

A January 2015 VA examination report indicates a left ventricular ejection fraction of 50 percent.  The Veteran's workload was 5 to 7 METs resulting in dyspnea and fatigue.  There was no congestive heart failure.

An August 2016 exercise stress test recorded a workload of 10.9 METs.  See November 2016 CAPRI Records.

The Veteran is entitled to a 60 percent rating from January 15, 2015, the date of the echocardiogram finding a left ventricular ejection fraction of 50 percent.  Because there was no chronic congestive heart failure, workload of 3 METs or less, or left ventricular ejection fraction of 30 percent or less at any time during the appeal period, a rating in excess of 60 percent is not warranted.  Prior to January 15, 2015, the evidence fails to show congestive heart failure, workload of 5 METs or less, or a left ventricular ejection fraction of 50 percent or less, which precludes a rating in excess of 30 percent for this period.

Stroke Residuals

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims that he has residuals of a stroke he suffered in 1994 with symptoms of pain in the right hand, pain under the right eye, and difficulty holding objects.  See May 2016 Hearing Testimony.  At the October 2010 VA examination, the Veteran reported frequent dizziness.  He denied experiencing fevers, burning sensation, tingling, tremors, rigidity, vision problems, smell problems, taste problems, confusion, slowness of thought, attention or concentration problems, memory problems, difficulty breathing or walking, difficulty swallowing, tinnitus, insomnia, weakness, paralysis, fatigue, a seizure disorder, speech difficulties, or headaches. 

The examiner diagnosed status post-stroke.  The examiner found no residuals in the areas of the eye, hearing, muscle, joint, cranial nerve, seizures, genitourinary, or psych.  There were no findings of smell or taste problems.  A March 2013 neurological assessment was negative for dizziness, seizures, stroke, memory loss, or tremors.  See November 2016 CAPRI Records.  No diagnosis of a neurological disorder was made at that time. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

A clinical diagnosis of chronic residuals of a stroke (resolved or unresolved) has not been made at any time during the appeal period or proximate thereto.  The examination of record does not provide a diagnosis of any stroke disability, to include residuals of the 1994 stroke.  The examiner acknowledged the Veteran's complaints but was unable to diagnose a current disability that could be related to the claimed history of a stroke.

Full consideration has been given to the Veteran's assertions that he suffers from chronic residuals of a stroke.  The Veteran is competent to report that which he has personally experienced, such as hand pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to diagnose a neurological disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His opinion is also outweighed by the findings of the VA examination, which did not diagnose a neurological disability.

It is further noted that the Veteran has been diagnosed with mild bilateral sensory peripheral neuropathy in the hands consistent with diabetic neuropathy.  See December 2017 Medical Treatment Record, Non-Government Facility.  That disability was recently granted service connection.  There is also evidence that  osteoarthritis in the hands.  See November 2016 CAPRI Records.  A November 2016 VA examination states that a functional impact of the Veteran's service-connected hypertension is dizziness with physical exertion.  The preceding suggests that at least some of the Veteran's claimed stroke residuals may be accounted for by established diagnoses.

Diabetes Mellitus, Right Hand, High Cholesterol

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran perfected his appeal for an initial increased rating for diabetes, service connection for a right hand disorder, and service connection for high cholesterol in October 2013.  In the May 2016 hearing, he requested that his appeal be withdrawn as to these issues.  Such meets the requirements of a withdrawn appeal. See 38 C.F.R. § 20.204  (b) (2017) (requiring that a withdrawal of a substantive appeal be done "in writing"); Tomlin v. Brown, 5 Vet. App. 355   (1993) (held that a statement on the record at a hearing, once reduced to writing, became a statement "in writing" for purposes of satisfying that element of a regulation's procedural requirement). There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





	(ORDER ON NEXT PAGE)




ORDER

Entitlement to an initial rating for coronary artery disease greater than 30 percent is denied for the period prior to January 15, 2015.

Entitlement to an initial rating for coronary artery disease of 60 percent, but no higher, is granted from January 15, 2015.

Entitlement to service connection for residuals of a stroke is denied.

The appeal for entitlement to an initial rating for diabetes mellitus in excess of 20 percent prior to October 21, 2013 and in excess of 40 percent thereafter is dismissed.

The appeal for entitlement to service connection for a right hand disorder is dismissed.

The appeal for entitlement to service connection for elevated cholesterol is dismissed.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


